image0.gif [image0.gif]


November 12, 2013




Gary Allison




RE: Offer of Employment


Dear Gary:


On behalf of Bazaarvoice, Inc. (the Company), I am pleased to invite you to join
the Company as the Executive Vice President of Engineering reporting to the CEO.
In this position, you will be expected to devote your full business time,
attention and energies to the performance of your duties with the Company. If
you accept our offer of employment by complying with the instructions set forth
in the last paragraph of this offer, your first day of employment will be on or
before December 9, 2013. The terms of this offer of employment are as follows:
1.     At-Will Employment. You should be aware that your employment with the
Company is for no specified period and constitutes at-will employment. As a
result, you are free to terminate your employment at any time, for any reason or
for no reason. Similarly, the Company is free to terminate your employment at
any time, for any reason or for no reason.
2.     Office Location. Your primary office location will be in our Austin, TX
office.
3.     Compensation. The Company will pay you a base salary at a rate of
$22,916.67 per month (annualized to $275,000 per year) in accordance with the
Company’s standard payroll policies, including compliance with applicable
withholding requirements. The first and last payment by the Company to you will
be adjusted, if necessary, to reflect a commencement or termination date other
than the first or last working day of a pay period.


RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


In addition to your base salary, you will be eligible to participate in an MBO
bonus plan. Your target bonus under this plan would be 40% of your base salary
at 100% achievement of plan, pro-rated from your date of hire. Based on your
base salary of $275,000, this amount would be equal to $110,000 subject to
pro-ration from your date of hire.
4.     Stock Ownership. Subject to approval by the Company’s Board of Directors,
you will be granted the equity based compensation award(s) more fully described
on Exhibit A attached hereto.
5.     Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time. All active employees of the Company who
are regularly scheduled to work 30 hours or more per week are eligible to
participate in the Plan on their date of hire.
6.     Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.
7.     Prior Employment Relationships; Conflicting Obligations. If you have not
already done so, we request that you disclose to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company's understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third


RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


party confidential information to the Company, including that of your former
employer, and that in performing your duties for the Company you will not in any
way utilize any such information.
8.     Employee Proprietary Information Agreement. As a condition of this offer
of employment, you will be required on your first day of employment to complete
and sign the Company’s standard form of Employee Proprietary Information
Agreement (the EPIA) attached hereto as Exhibit B.
9.     General. This offer letter, the EPIA and the Restricted Stock Unit
Agreement covering the shares described in Exhibit A, when signed by you, set
forth the terms of your employment with the Company and supersede any and all
prior representations and agreements, whether written or oral. In the event of a
conflict between the terms and provisions of this offer letter, on the one hand,
and the EPIA and the Restricted Stock Unit Agreement, on the other hand, the
terms and provisions of the EPIA and the Restricted Stock Unit Agreement will
control. Any amendment of this offer letter or any waiver of a right under this
offer letter must be in a writing signed by you and an officer of the Company.
This offer letter will be governed by Texas law without giving effect to its
conflict of law principles.
10.     Background Check; Contingencies. This offer of employment is contingent
upon the satisfactory completion of background screens to be performed by the
Company and/or independent contractors of the Company. If such checks fail to
satisfy the Company’s requirements for employees at your level, this offer of
employment shall be rescinded.
We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me not later than November 18, 2013.










RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


Sincerely,    
BAZAARVOICE, INC.
image2.gif [image2.gif]
Kathy Smith-Willman,
Director - People Relations












Agreed and Accepted by:


Signature: /S/ Gary Allison


Date: November 15, 2013




RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


EXHIBIT A




1.
Stock Options.

a.
Number of Shares: 180,000        

b.
Exercise Price: Fair Market Value of the Common Stock on the date the Board of
Directors approves the grant.

c.
Vesting Commencement Date: December 1, 2013

d.
Vesting Schedule: Subject to your continued employment with the Company, 25% of
the shares will vest on the first anniversary of the Vesting Commencement Date.
An additional one-forty-eighth (1/48th) of the shares will vest each month
thereafter until such time as all shares have vested.

e.
Terms and Conditions: The stock option will be governed by and subject to (i)
the terms and conditions of the Company’s 2012 Equity Incentive Plan and (ii)
the Stock Option Agreement entered into between you and the Company.

2.
Restricted Stock Unit (“RSU”).

a.
Number of Shares: 50,000

b.
Vesting Commencement Date: December 20, 2014

c.
Vesting Schedule: Subject to your continued employment with the Company, 25% of
the shares will vest on the first anniversary of the Vesting Commencement Date.
An additional 25% of the



RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


shares will vest on the corresponding date of each year thereafter until such
time as all shares have vested.
d.
Terms and Conditions: The RSU will be governed by and subject to (i) the terms
and conditions of the Company’s 2012 Equity Incentive Plan and (ii) the
Restricted Stock Unit Award Agreement entered into between you and the Company.

3.
Change of Control.

a.
In the event of a Termination Upon Change of Control (as hereinafter defined),
50% of both (i) the then unvested shares subject to the stock option grant
referred to in Section 1 of this Exhibit A and (ii) the then unvested units
subject to the restricted stock unit grant referred to in Section 2 of this
Exhibit A, shall vest immediately.

b.
"Termination Upon Change of Control" means any termination of your employment by
the Company without Cause during the period commencing on or after the date that
the Company has signed a definitive agreement or that the Company's board of
directors has endorsed a tender offer for the Company's stock that in either
case when consummated would result in a Change of Control (even though
consummation is subject to approval or requisite tender by the Company's
stockholders and other conditions and contingencies) and ending at the earlier
of the date on which such definitive agreement or tender offer has been
terminated without a Change of Control or on the date which is twelve (12)
months following the consummation of any transaction or series of transactions
that results in a Change of Control.



RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


c.
"Cause" means (a) your willful and continued failure to perform substantially
your duties with the Company or (b) the willful engaging by you in illegal
conduct or gross misconduct which is injurious to the Company.

d.
"Change of Control" means (a) any "person" (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
"beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company's then-outstanding securities; (b) the
Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company's assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) the dissolution or liquidation of



RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


the Company, unless after such liquidation or dissolution all or substantially
all of the assets of the Company are held in an entity at least fifty (50%)
percent of the combined voting power of the voting securities of which is held
by persons who held the voting securities of the Company immediately prior to
such liquidation or dissolution; or (f) any transaction or series of related
transactions that has the substantial effect of any one or more of the
foregoing.




RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


EXHIBIT B
EMPLOYEE PROPRIETARY INFORMATION AGREEMENT










RD-2014-9000-app (M12) Allison, G
image1.gif [image1.gif]



